*1209OPINION.
Teussell :
The testimony of the witnesses establishes that the correct value of the inventory on July 1, 1920, was $22,295.45 and that the write-up in the amount of $15,220.83 on the petitioner’s books was merely for the purpose of making the total of the assets equal the total par value of the stock issued therefor.
The correct value of the inventory on July 1,1920, is the only question in issue and respondent’s action must be affirmed.

Judgment will be entered for the respondent.